It appears to me that the ordinance in question is a proper one and within the exercise of the police power by the council of the city of Cleveland. It is not necessary in an ordinance to state the purposes for which it is enacted or to state the evils sought to be overcome.
If from a reading of an ordinance the intendment thereof can be gathered that the purpose thereof is for the general safety and health of the citizens of the community, it is within the exercise of the police powers of the city. It can fairly be seen from a reading of the ordinance in question that two of the purposes *Page 238 
for the enactment of this ordinance are, first, to prevent congestion of pedestrian traffic upon the sidewalks and streets in the congested districts of the city, and, second, to prevent the unnecessary cluttering of sidewalks and streets in congested districts with unwanted advertising matter. It reasonably follows that there is a great likelihood that advertising cards, handbills and circulars that are indiscriminately distributed free to people upon the public highways, will result in cluttering the streets with such cards, and papers which are unwanted. There is also a great likelihood that should the citizens deem such cards and circulars or other matter to have any value there might be a great clamor for the free gift thereof, which would tend to cause obstructions of the sidewalks and the streets.
No person has an inherent right to conduct his business upon the public streets and sidewalks of a city. The distributing of advertising circulars and cards is part of a business. The city council in the exercise of its police power may prohibit the carrying on of such business on the public streets and highways.
It is my opinion that the ordinance is constitutional and that the affidavit which charges defendant with unlawfully distributing advertising cards upon the streets charges an offense under this ordinance. *Page 239